DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-10, and 12 have been amended. Claim 3 has been canceled. Claims 1-2 and 4-13 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
The 4/14/2021 amendments have resolved the prior claim objections and rejections under 35 USC § 112, which are withdrawn accordingly.
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
On pp. 12-13 of the remarks, Applicant essentially argues that cited art of record Abe fails to teach the training of a model. Specifically, Applicant argues that Abe fails to teach “a learning unit configured to train a model in which the selected at least one explanatory variable is input and the objective variable is output based on the history data by assigning parameters to the model based on the history data.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection relies upon Tasaki to teach “a … [prediction] … unit configured to … [predict] … a model in which the selected at least one explanatory variable is input and the objective variable is output based on the history data …” (see Tasaki, ¶ 0187-0188). Abe is not strictly relied upon to teach these limitations. The rejection relies upon Abe to teach the use of a learning unit configured to train a model by assigning parameters to the model based on the history data (see Abe, ¶ 0060 and 0068). Thus, the rejection is based upon the combination of references, and not upon Abe alone.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes limitations using functional language that are claimed to function as a result of execution of a program using a processor and a non-transitory computer-readable medium. This arrangement of elements has been considered to provide sufficient structure to perform the recited function. Therefore, the limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-2, 4-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0219544 by Tasaki et al. (“Tasaki”) in view of U.S. Patent Application Publication 2006/0116795 by Abe et al. (“Abe”).

Regarding claim 1, Tasaki discloses:
1. A prediction system comprising: See Tasaki, at least Fig. 24, depicting a system. Also see ¶ 0156, e.g. “power supply system.”
a processor; and a non-transitory computer-readable medium comprising a program which, when executed by the processor, causes the prediction system to function as: See Tasaki, ¶ 0211, e.g. “CPU … recording medium.”
a selection unit configured to receive selection of at least one explanatory variable among a plurality of explanatory variable candidates relating to an operation of a factory; See Tasaki, ¶ 0169, e.g. “the input unit 83 accepts input of causal structure data and the reference electric energy data, and stores the same in the storage unit 81. The causal structure data indicates the causality between the variables regarding various variables such as the setting/environment data and the electric energy data that 
a value input unit configured to receive input of a value relating to the selected at least one explanatory variable; See Tasaki, ¶ 0169, e.g. “the input unit 83 accepts input of causal structure data and the reference electric energy data.” Also see p. 16, claim 9, e.g. “input unit for inputting a value of a variable other than the power consumption amount.”
an identification unit configured to identify a value of an objective variable relating to the operation of the factory based on the input value; See Tasaki, Fig. 25, element 95, “Predicting part”, along with text at ¶ 0187. Also see p. 16, claim 9, e.g. “a predicting part for predicting time series information of the power consumption amount when changed to the value of the variable input by the input unit.”
an output unit configured to output the identified value of the objective variable; and See Tasaki, ¶ 0155, e.g. “The visible image is output to the outside through output means such as display means and printing means to be referenced by the user, so that the user can easily understand the electrical equipment having waste.”
a storage unit configured to store history data including a set of values of the plurality of explanatory variable candidates relating to the operation of the factory and the value of the objective variable relating to the operation of the factory; and See Tasaki, Fig. 25, element 81 (including elements 100, 101, and 105) along with ¶ 0178 “history data.” at least ¶ 0181 and 0187, e.g. “storage unit.”
a … [prediction] … unit configured to … [predict] … a model in which the selected at least one explanatory variable is input and the objective variable is output based on the history data …; See Tasaki, ¶ 0187-0188, e.g. “The predicting part 95 predicts future time series data from the history data 100, 101 of the storage unit 81. … A known time series prediction model may be used for the prediction of the predicting part 95.”
Tasaki does not expressly disclose: a learning unit configured to train a model by assigning parameters to the model based on the history data. However, Abe teaches this. See Abe, Fig. 7, element 701 along with ¶ 0060, e.g. “a learning unit 701 for learning about the electric power/steam demand or the operator's operation method.” Also see ¶ 0068, e.g. “If the highest temperature is known (or can be predicted), the electric power demand can be calculated from the expressions (parameters) of relations of the electric power demand. The expressions (parameters) of relations between the highest temperature and the electric power demand are determined on the basis of the daily accumulation of data such as shown in FIG. 11 as well as the electric power demand data that has been accumulated in the past.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
wherein the identification unit is configured to identify the value of the objective variable by inputting the input value into the learned model. See Tasaki, ¶ 0177, e.g. “accepts input of the set information used in a predicting part 95.”

Regarding claim 2, Tasaki discloses:
2. The prediction system according to claim 1, wherein the value of the objective variable relating to the operation of the factory is a value relating to an energy demand of the factory. See Tasaki, ¶ 0150 and 0155, e.g. “power consumption amount.”

Regarding claim 4, Tasaki discloses:
4. The prediction system according to claim 1, wherein: 
the set of values of the plurality of explanatory variable candidates relating to the operation of the factory and the value of the objective variable relating to the operation of the factory stored in the storage unit is a set of values of the plurality of explanatory variable candidates relating to the operation of the factory and the value of the objective variable relating to an energy demand of the factory; and See Tasaki, at least ¶ 0180, e.g. “The reference electric energy calculating part 91 calculates the average value and the variance value of the power consumption amount of the electrical equipment 71 using the electric energy history data 101 of the storage unit 81 with respect to the electrical equipment 71 that is constantly operating.”
the value of the objective variable output by the model is a value relating to the energy demand of the factory. See Tasaki, ¶ 0191, e.g. “The predicting part 95 obtains the time series data of the reduced electric energy.”

Regarding claim 5, Tasaki discloses:
5. The prediction system according to claim 1, wherein the program, when executed by the processor, causes the prediction system to further function as: a candidate input unit configured to receive inputs of values of explanatory variable candidates added to the history data. See Tasaki, ¶ 0179, “The causal intensity calculating part 90 calculates the causal intensity between the variables in the causal structure data 102 using the setting/environment history data 100 and the electric energy history data 101.”

Regarding claim 6, Tasaki discloses:
6. The prediction system according to claim 1, wherein the value input unit is configured to receive an input of a time series of values relating to the at least one explanatory variable. See Tasaki, ¶ 0190, e.g. “The predicting part 95 predicts the future time series from the electric energy history data 101 when the setting/environment history data 100 of the storage unit 81 is changed to the set content indicated by the set information accepted by the input unit 83.”


7. The prediction system according to claim 6, wherein the program, when executed by the processor, causes the prediction system to further function as: a unit-time changing unit configured to receive a change of unit time in the time series of the values relating to the explanatory variable. However, this is taught by Abe. See Abe, ¶ 0070, e.g. “The days of the week, however, may preferably be grouped depending on the type of business.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tasaki’s time series with Abe’s time grouping in order to provide an accurate demand prediction and operation plan as suggested by Abe (see ¶ 0070).

Regarding claim 8, Tasaki discloses:
8. The prediction system according to claim 1, wherein the output unit is configured to output a display screen including the identified value of the objective variable, and a value of the objective variable or a comparison value of the objective variable included in the history data. See Tasaki, ¶ 0155, e.g. “The visible image is output to the outside through output means such as display means and printing means to be referenced by the user, so that the user can easily understand the electrical equipment having waste.” Also see ¶ 0185, e.g. “The visible image creating part 94 reads out the causal structure data 102 from the storage unit 81, and creates the visible image of causal structure.”


10. A prediction method comprising: See Tasaki, at least Fig. 25, depicting a flow method, along with relevant portion of the disclosure including at least ¶ 0164.
All further limitations of claim 10 have been addressed in the above rejection of claim 1.

Regarding claim 11, parent claim 10 is addressed above. All further limitations have been addressed in the above rejection of claim 2. 

Regarding claim 12, Tasaki discloses:
12. A non-transitory computer-readable medium comprising a program which, when executed by a processor, causes a computer to execute a method, the method comprising: See Tasaki, ¶ 0211, e.g. “The object of the present invention can be achieved by providing a recording medium in which a program code (execution program, intermediate code program, source program) of the control program of the factor estimating support device 10, which is software for realizing the above functions, are computer readably recorded to the factor estimating support device 10, and reading and executing the program code recorded on the recording medium by means of the computer (or CPU or MPU).”
All further limitations have been addressed in the above rejection of claim 1

. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tasaki in view of Abe as applied above, and further in view of U.S. Patent Application Publication 2011/0231028 by Ozog (“Ozog”).

Regarding claim 9, Tasaki discloses:
9. The prediction system according to claim 1, wherein 
Tasaki does not expressly disclose the factory is one of a plurality of factories; However, this is taught by Abe. See Abe, ¶ 0063, e.g. “factories.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tasaki’s factory with Abe’s multiple factories in order to allow monitoring and control at multiple sites as suggested by Abe (see ¶ 0063).
… the value input unit is configured to receive input of the value relating to the selected at least one explanatory variable which; and See Tasaki, ¶ 0169, e.g. “the input unit 83 accepts input of causal structure data and the reference electric energy data.” Also see p. 16, claim 9, e.g. “input unit for inputting a value of a variable other than the power consumption amount.”
Tasaki and Abe do not expressly disclose for each of the plurality of factories. However, this is taught by Ozog. See Ozog, ¶ 0198, e.g. “The forecasting system 104 may use regression-based modeling procedures that include weather conditions, time of 
the identification unit is configured to identify a sum value of values of the objective variable relating to the plurality of the factories based on the input values. See Tasaki, ¶ 0185, e.g. “When receiving notification that the waste of the total power consumption amount is detected from the total electric energy waste detecting part 92.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2003/0189420 by Hashimoto et al. teaches power management using customer models. See ¶ 0064, e.g. “a model of an actual record of demand control of each of customers, each of plural customer groups, or all the customers is formed by the demand control model setting function unit 306 using data from the demand control amount and control cost data storage unit 303 (a customer model representing the relationship between amounts of demand control and control costs is estimated).” 
U.S. Patent Application Publication 2017/0004404 by Fujimura et al. teaches an input unit to receive explanatory variables for learning a demand model.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121